   Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 1 of 6 PageID #:2309




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


KEITH SNYDER, SUSAN MANSANAREZ,
and TRACEE A. BEECROFT, individually and
on behalf of all others similarly situated,             NO. 1:16-cv-11675

                       Plaintiffs,                      Class Action
       v.
                                                        Jury Trial Demand
U.S. BANK N.A., WILMINGTON TRUST,
N.A., CITIBANK, N.A., and DEUTSCHE                      Honorable Matthew F. Kennelly
BANK NATIONAL TRUST COMPANY,
individually and in their Capacities as Trustees,

                       Defendants.



                       JOINT MOTION TO CONTINUE DEADLINES

       Plaintiffs Susan Mansanarez and Tracee Beecroft, and Defendants Wilmington Trust,

N.A., and Deutsche Bank National Trust Company (collectively, “Parties”), having reached

agreements to resolve their disputes on class-wide bases, respectfully request an extension of the

current deadline for filing their motions for preliminary approval of class action settlements,

from November 8, 2019 to November 26, 2019.

       The Parties also request that the hearing on the motions be continued from November 12,

2019 at 9:30 a.m. to December 3, 2019 at 9:30 a.m. In support of this motion, the Parties state as

follows:
       1.      The Parties have reached class-wide settlements of this matter and have

previously sought and obtained a stay of this action in its entirety pending presentation of their

motions for preliminary approval. See Minute Order of September 17, 2019 (Dkt. No. 172).

       2.      The Parties have executed detailed term sheets memorializing their agreements as

to the material terms of each settlement. Despite substantial agreement on these terms, additional

work is required to confirm the size of each class, and to finalize the full settlement agreements.
   Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 2 of 6 PageID #:2309




       3.      Plaintiffs have also been in contact with third-party administration firms to obtain

competitive bids for giving notice to class members and handling claims administration.

Finalizing this process depends on confirming the size of each class.

       4.      The extension the Parties seek will allow them to finalize each class list, while

they continue to exchange drafts of the settlement agreement, including proposed orders for

preliminary and final approval, long form and postcard notices, and email notice.

       5.      The Parties file this motion for the reasons herein, and not for purposes of delay

or any other improper reason.

       WHEREFORE, all Parties respectfully request that the deadline for presenting the

motions for preliminary settlement approval be continued from November 8, 2019 to November

26, 2019, and that the hearing be continued from November 12, 2019 at 9:30 a.m. to December

3, 2019 at 9:30 a.m.

       RESPECTFULLY SUBMITTED AND DATED this 6th day of November, 2019.

TERRELL MARSHALL LAW                               MORGAN LEWIS & BOCKIUS LLP
 GROUP PLLC

By: /s/ Beth E. Terrell, Admitted Pro Hac Vice     By: /s/ Kenneth Michael Kliebard
 Beth E. Terrell, Admitted Pro Hac Vice              Kenneth Michael Kliebard
 Email: bterrell@terrellmarshall.com                 Email: kenneth.kliebard@morganlewis.com
 Adrienne D. McEntee, Admitted Pro Hac               William James Kraus
 Vice                                                Email: william.kraus@morganlewis.com
 Email: amcentee@terrellmarshall.com                 77 West Wacker Drive
 936 North 34th Street, Suite 300                    Chicago, Illinois 60601-5094
 Seattle, Washington 98103                           Telephone: (312) 324-1000
 Telephone: (206) 816-6603                           Facsimile: (312) 324-1001
 Facsimile: (206) 319-5450
                                                     Michael S. Kraut
 Alexander H. Burke, #6281095                        Email: michael.kraut@morganlewis.com
 Email: aburke@burkelawllc.com                       MORGAN LEWIS & BOCKIUS LLP
 Daniel J. Marovitch, #6303897                       101 Park Avenue
 Email: dmarovitch@burkelawllc.com                   New York, New York 10178
 BURKE LAW OFFICES, LLC                              Telephone: (212) 309-6000
 155 North Michigan Avenue, Suite 9020               Facsimile: (212) 309-6001
 Chicago, Illinois 60601
 Telephone: (312) 729-5288                         Attorneys for Defendant Deutsche Bank
 Facsimile: (312) 729-5289                         National Trust Company


                                               -2-
   Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 3 of 6 PageID #:2309




 Mark L. Heaney
 Email: mark@heaneylaw.com
 HEANEY LAW FIRM, LLC
 601 Carlson Parkway, Suite 1050
 Minnetonka, Minnesota 55305
 Telephone: (952) 933-9655

Attorneys for Plaintiffs

ALSTON & BIRD LLP

By: /s/ Kelsey L. Kingsbery
 Kelsey L. Kingsbery
 Email: kelsey.kingsbery@alston.com
 Frank A. Hirsch, Jr., Admitted Pro Hac Vice
 Email: frank.hirsch@alston.com
 Sarah R. Cansler, Admitted Pro Hac Vice
 Email: sarah.cansler@alston.com
 4721 Emperor Boulevard, Suite 400
 Durham, North Carolina 27703
 Telephone: (919) 862-2200
 Facsimile: (919) 862-2260

 Terance A. Gonsalves
 Email: terance.gonsalves@alston.com
 David B. Carpenter, Admitted Pro Hac Vice
 Email: david.carpenter@alston.com
 ALSTON & BIRD LLP
 One Atlantic Center
 1201 West Peachtree Street, Suite 4900
 Atlanta, Georgia 30309
 Telephone: (404) 881-7000
 Facsimile: (404) 881-7777

 Anna-Katrina S. Christakis
 Email: kchristakis@pilgrimchristakis.com
 Jennifer L. Majewski
 Email: jmajewski@pilgrimchristakis.com
 PILGRIM CHRISTAKIS LLP
 321 North Clark Street, 26th Floor
 Chicago, Illinois 60654
 Telephone: (312) 939-0920

Attorneys for Defendant Wilmington Trust,
N.A.



                                               -3-
   Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 4 of 6 PageID #:2309




                                 CERTIFICATE OF SERVICE
       I, Beth E. Terrell, hereby certify that on November 6, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

               Kenneth Michael Kliebard
               Email: kenneth.kliebard@morganlewis.com
               William James Kraus
               Email: william.kraus@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               77 West Wacker Drive
               Chicago, Illinois 60601-5094
               Telephone: (312) 324-1000
               Facsimile: (312) 324-1001

               Michael S. Kraut
               Email: michael.kraut@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               101 Park Avenue
               New York, New York 10178
               Telephone: (212) 309-6000
               Facsimile: (212) 309-6001

               Attorneys for Defendant Deutsche Bank National Trust Company

               Kelsey L. Kingsbery
               Email: kelsey.kingsbery@alston.com
               Frank A. Hirsch, Jr., Admitted Pro Hac Vice
               Email: frank.hirsch@alston.com
               Sarah R. Cansler, Admitted Pro Hac Vice
               Email: sarah.cansler@alston.com
               ALSTON & BIRD LLP
               4721 Emperor Boulevard, Suite 400
               Durham, North Carolina 27703
               Telephone: (919) 862-2200
               Facsimile: (919) 862-2260




                                               -4-
Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 5 of 6 PageID #:2309




         Terance A. Gonsalves
         Email: terance.gonsalves@alston.com
         David B. Carpenter, Admitted Pro Hac Vice
         Email: david.carpenter@alston.com
         ALSTON & BIRD LLP
         One Atlantic Center
         1201 West Peachtree Street, Suite 4900
         Atlanta, Georgia 30309
         Telephone: (404) 881-7000
         Facsimile: (404) 881-7777

         Anna-Katrina S. Christakis
         Email: kchristakis@pilgrimchristakis.com
         Jennifer L. Majewski
         Email: jmajewski@pilgrimchristakis.com
         PILGRIM CHRISTAKIS LLP
         321 North Clark Street, 26th Floor
         Chicago, Illinois 60654
         Telephone: (312) 939-0920

         Attorneys for Defendant Wilmington Trust, N.A.

         Mark Ankcorn, #1159690
         Email: mark@ankcornlaw.com
         ANKCORN LAW FIRM, PLLC
         1060 Woodcock Road, Suite 128
         Orlando, Florida 32803
         Telephone: (321) 422-2333

         Local Office:

         200 West Madison Street, Suite 2143
         Chicago, Illinois 60606

         Guillermo Cabrera
         Email: gil@cabrerafirm.com
         THE CABRERA FIRM, APC
         600 West Broadway, Suite 700
         San Diego, California 92101
         Telephone: (619) 500-4880
         Facsimile: (619) 785-3380

         Attorneys for Plaintiffs




                                        -5-
Case: 1:16-cv-11675 Document #: 173 Filed: 11/06/19 Page 6 of 6 PageID #:2309




   DATED this 6th day of November, 2019.

                                    TERRELL MARSHALL LAW GROUP PLLC


                                    By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                         Beth E. Terrell, Admitted Pro Hac Vice
                                         Email: bterrell@terrellmarshall.com
                                         936 North 34th Street, Suite 300
                                         Seattle, Washington 98103-8869
                                         Telephone: (206) 816-6603
                                         Facsimile: (206) 319-5450

                                    Attorneys for Plaintiffs




                                     -6-
